Citation Nr: 0312610	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  01-07 049	)	DATE
	)
	)     

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under the provisions of 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to November 
1946.  He died on October [redacted]
, 2000.  The appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant had a personal hearing conducted by a Decision 
Review Officer at the RO in October 2001.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claims has been obtained and examined, and 
all due process concerns as to the development of the claim 
have been addressed.

2.  The immediate cause of the veteran's death in October 
2000 was identified on the death certificate as congestive 
heart failure due to, or as a consequence of, stroke.  

3.  Neither congestive heart failure, nor stroke was present 
during active military service or manifested to a compensable 
degree within one year subsequent to the veteran's separation 
from service, nor is it shown to be related to his service.

4.  The veteran's service-connected disabilities at the time 
of his death were chronic lumbar syndrome, with history of 
old injury including postoperative lumbar diskectomy and 
fusion times two, rated 60 percent disabling from March 1996, 
and chronic cervical syndrome, with history of old injury and 
post-traumatic arthritis, rated 30 percent disabling from 
March 1996.  

5.  In a June 1999 rating decision, the veteran was granted a 
total disability rating effective from May 1998 for total 
disability due to unemployability.

6.  The veteran's service-connected disabilities were neither 
principal nor contributory causes of his death.  

7.  The appellant is the veteran's surviving spouse.

8.  The veteran was not continuously rated as totally 
disabled for a period of 10 years or more immediately 
preceding his death.    

9.  There is no competent medical evidence of record that 
shows the veteran died of a service-connected disability or 
died while having a permanent total service-connected 
disability in existence at the date of his death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted, as congestive heart failure due to, or as a 
consequence of, a stroke was not incurred in or aggravated by 
service, and nor is presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The veteran's service-connected disabilities were neither 
principal nor contributory causes of his death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2002).

3. The statutory requirements for eligibility for Dependency 
and Indemnity Compensation (DIC) under 38 U.S.C. § 1318 
benefits have not been met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2002).

4.  The statutory requirements for eligibility for 
Dependents' Educational Assistance benefits under 38 U.S.C. 
Chapter 35 have not been met.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, the 
initial inquiry is to determine whether the fatal disorder 
had been incurred in or aggravated by service.  The Board 
must determine whether the fatal disorder should have been 
service-connected.  See 38 C.F.R. § 3.312 (2002).  Service 
connection is granted for a disability resulting from an 
injury suffered or disease contracted while in active duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In addition, 
certain disorders -- including cardiovascular conditions -- 
are presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one year) following separation from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2002).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2002).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c) (2002).

The appellant contends that the cardiovascular conditions, 
which led to the death of her husband, were incurred in or 
aggravated by the veteran's active military service.  In 
addition, it is also her contention that the veteran's 
service-connected back and neck disabilities were 
contributory causes of his death.  Finally, the appellant 
contends that she is eligible for DIC and DEA benefits.  
After reviewing the record, the Board finds that the evidence 
does not support her contentions and her claims for service 
connection as well as DIC and DEA benefits must fail.

I.  Entitlement to Service Connection for Veteran's Cause of 
Death

Prior to his death, the veteran was service-connected for 
chronic lumbar syndrome, with history of old injury including 
postoperative lumbar diskectomy and fusion times two, rated 
60 percent disabling effective from March 1996.  The veteran 
was also service-connected for chronic cervical syndrome, 
with history of old injury and post-traumatic arthritis, 
which was rated as 30 percent disabling effective from March 
1996.  In June 1999, the veteran was granted a 100 percent 
disability rating effective from May 1998 for total 
disability due to unemployability.

The veteran died on October [redacted]
, 2000.  The veteran's death 
certificate lists the immediate cause of his death as 
congestive heart failure due to, or as a consequence of, a 
stroke.  

Service medical records in this case are unavailable.  
Multiple requests to attempt to obtain the veteran's service 
medical records were unsuccessful.  Initially, the RO 
requested veteran's service medical records from the National 
Personnel Records Center (NPRC) in March 1982.  In April 
1982, NPRC reported that they did not have such records for 
the veteran, and that the records had probably been 
accidentally destroyed in a 1973 fire at that facility.  In 
September 1988, the RO again requested the veteran's service 
medical records.  Later that month, NPRC reported that they 
did not have such records for the veteran and forwarded all 
available requested records.  The only available forwarded 
record was a Hospital Admission Card dated in 1945 from the 
Office of the Surgeon General, which showed a diagnosis of 
acute nasopharyngitis.     

Private treatment records and physician statements from July 
and October 1975 show that the veteran was diagnosed with 
arteriosclerotic heart disease.  Treatment notes from 
Walthall County General Hospital dated in September 1983 
state that the veteran was hospitalized due to cellulitis, 
deep vein thrombosis, and congestive failure.  The notes also 
detail that the veteran had a history of congestive failure, 
arteriosclerotic cardiovascular disease, degenerative 
arthritis, angina pectoris, obesity, emphysema, 
hyperlipidemia, pulmonary embolism, and heart attack.  
Multiple discharge summaries from Beacham Memorial Hospital 
dated from 1997 to 2000 list diagnoses of numerous medical 
disorders including hypothyroidism, hypertension, ischemic 
cerebrovascular accident, carotid artery stenosis, 
spondylosis, multiple stroke disease, chronic congestive 
heart failure, and pneumonia felt aspiration. While private 
treatment records show that the veteran suffered from 
multiple medical conditions, the records do not provide any 
competent medical evidence that the veteran suffered from 
congestive heart failure that was incurred in or aggravated 
by service.  In addition, VA outpatient treatment records do 
not provide any competent medical evidence, which shows that 
the veteran suffered from congestive heart failure that was 
incurred in or aggravated by his active military service.  
None of the evidence discussed above shows that the veteran's 
service-connected back and neck disabilities were the 
principal or contributory causes of his death.  

In a March 2002 VA medical opinion states that the veteran 
had diagnoses of morbid obesity, hypothyroidism, 
arteriosclerotic cardiovascular disease with stable angina, a 
history of transient ischemic attacks, hypertension, deep 
vein thrombosis, degenerative joint disease, benign prostatic 
hypertrophy, cerebrovascular accident, and chronic 
obstructive pulmonary disease.  It was also noted that the 
veteran had a long history of problems associated with his 
service-connected disabilities.  The March 2002 report 
contains the opinion:  "While the veteran's service-
connected disability may have caused him many problems and 
discomfort throughout the years, it is more likely that his 
death was caused by his multiple chronic medical problems".     

The Board acknowledges that the appellant stated her belief 
that the veteran's condition was incurred in or aggravated by 
his active military service.  The appellant has not 
demonstrated that she has the medical expertise that would 
render competent her statements as to the relationship 
between the veteran's cause of death and his active military 
service.  In the October 2001 hearing transcript, the 
appellant stated that she felt the pain the veteran suffered 
due to his service-connected disabilities contributed to the 
conditions that ultimately caused his death.  Unfortunately, 
her opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.312 with respect to the relationship between the death of 
the veteran, his military service, and his service-connected 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The record also includes a statement submitted by a funeral 
director who noted that he was unable to bend the veteran's 
back or neck to allow the veteran to lie flat in the casket.  
Additional statements from a nurse and caregiver detail that 
the veteran was observed to be suffering from severe pain and 
stiffness in his back and neck before his death.  These 
statements provide evidence that the veteran was suffering 
from pain and stiffness due to his service-connected 
disabilities.  However, the statements do not provide any 
evidence which shows that the veteran's service-connected 
disabilities were a principal or contributory cause of his 
death from congestive heart failure.  

Statements submitted by the appellant qualify as competent 
lay evidence.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  
Competent medical evidence is considered more probative than 
competent lay evidence.

In brief, the medical evidence does not show that the 
veteran's post-service cardiovascular conditions were in any 
manner related to service or developed within an applicable 
presumptive period following service.  The first diagnosis of 
heart disease was noted in 1975, almost 30 years after the 
veteran's separation from active service.  Competent medical 
evidence of record also does not support a conclusion that 
the veteran's service-connected disabilities were either 
principal or contributory causes of his death.  In the March 
2002 VA opinion, the examiner stated that "while the 
veteran's service-connected disability may have caused him 
many problems and discomfort throughout the years, it is more 
likely that his death was caused by his multiple chronic 
medical problems".  The Board therefore concludes that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
veteran's death.
 
II.  Eligibility for Dependency and Indemnity Compensation 
(DIC) Benefits

Under U.S.C.A. § 1318 (West 2002) and 38 C.F.R. § 3.22 
(2002), DIC benefits are paid to the surviving spouse and the 
children of a deceased veteran who dies in receipt of 
compensation at the time of his death for a service-connected 
disability continuously rated totally disabling for a period 
of 10 years or more immediately preceding death.  

In this case, the appellant is the veteran's surviving 
spouse.  However, the veteran was only rated as totally 
disabled due to unemployability for a less than two years 
preceding his death.  Because the claimant does not meet the 
basic criteria under the law for eligibility for DIC benefits 
payable under 38 U.S.C.A. § 1318, the law is dispositive 
without regard to any other facts in the case.  Where the law 
is dispositive, the claim must be denied on the basis of 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The appeal for DIC benefits must be denied as a 
matter of law.

The undersigned is aware that the Board has imposed a 
temporary stay on the adjudication of certain claims for DIC 
under 38 U.S.C.A. § 1318, in accordance with the directions 
of the United States Court of Appeals for the Federal Circuit 
in National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In that decision the Federal Circuit directed the 
Department to conduct expedited rulemaking proceedings which 
consider why certain regulations-38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106-which foreclose the reopening of all 
total disability claims filed during the veteran's lifetime 
except for CUE situations, do not address why other grounds 
for reopening proceedings (in addition to CUE) should not 
also be allowed.  The Federal Circuit held that VA must 
consider the various interpretations of the two statutes and 
make a rational selection among the alternatives with 
supporting explanation.  In addition, the Federal Circuit 
revised the stay order imposed in it's earlier decision, 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I) and directed VA to process all DIC claims except for 
claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where the 
survivor seeks to reopen a claim on the grounds of new and 
material evidence.  This case, however, is not subject to the 
temporary stay because the claimant is a not a survivor who 
seeks to reopen a claim, on the grounds of new and material 
evidence, which was finally decided during the veteran's 
lifetime.  In addition, the claimant does not meet the basic 
criteria under the law for eligibility for DIC benefits 
payable under 38 U.S.C.A. § 1318.  

III.  Eligibility for Dependents' Educational Assistance

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a permanent total service-connected disability 
in existence at the date of his death.  See 38 U.S.C.A. §§ 
3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2002).

In this case, the Board determined that the veteran did not 
die from the disabilities for which service connection was 
established.  While the veteran was had a total disability 
rating based on unemployability at the date of his death, he 
did not die while have a permanent total service-connected 
disability.  Prior to his death, the veteran was service-
connected for chronic lumbar syndrome, with history of old 
injury including postoperative lumbar diskectomy and fusion 
times two, rated 60 percent disabling effective from March 
1996.  The veteran was also service-connected for chronic 
cervical syndrome, with history of old injury and post-
traumatic arthritis, which was rated as 30 percent disabling 
effective from March 1996.   None of the veteran's service-
connected disabilities were rated as 100 percent at the time 
of his death.  Accordingly, the claimant cannot be considered 
an "eligible person" entitled to receive educational 
benefits.  See 38 U.S.C.A. § 3501(a)(1) (2002); 38 C.F.R. §§ 
3.807, 21.3021(a)(2)(i)(ii) (2002).

Because the claimant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appeal for DEA benefits must be 
denied as a matter of law.

IV. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO 
advised the appellant of the evidence necessary to support 
her claims for entitlement to service connection for the 
veteran's cause of death as well as entitlement to DIC and 
DEA benefits.  The appellant has not indicated the existence 
of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the appellant.  All evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the appellant two 
letters dated in May 2001, which both notified her of the 
type of evidence necessary to substantiate her claims.  It 
also informed her that it would assist in obtaining 
identified records, but that it was her duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the appellant in this 
instance.  The Board finds that VA's duties to assist the 
appellant and to notify her of the evidence necessary to 
substantiate her claims have been satisfied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. § 1318 is denied.

Eligibility for Dependents' Education Assistance benefits 
under 38 U.S.C. Chapter 35 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

